UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA,
¥i : Docket No.: 2:20-cr-00231-PBT
JOSEPH LaFORTE, :

Defendant.

 

MOTION TO ADMIT JAMES R. FROCCARO, JR. PRO HAC VICE

 

Defendant, Joseph LaForte, through the undersigned counsel, respectfully moves this
Honorable Court for entry of an Order admitting James R. Froccaro, Jr. to the bar for the limited
purpose of representing Defendant, Joseph LaForte, and in support of this Motion states as follows:

1. With respect to this case, James R. Froccaro, Jr., Esquire will associate with the
undersigned counsel who is an attorney admitted to practice and who is in good standing before
this Honorable Court. Michael J. Engle, Esquire of Buchanan Ingersoll & Rooney, PC will
participate in all court proceedings. His relevant information is as follows:

Attorney 1.D.No.: 85576

Mailing Address: 50 S. 16th Street, Suite 3200
Philadelphia, Pennsylvania, 19102

Telephone: (215) 665-3843
Facsimile: (215) 665-8760
E-mail: michael.engle@bipc.com
2; Mr. Engle entered his appearance in the above-captioned matter on August 7, 2020.

The relief sought in this Motion is required because James Froccaro, Esquire has an existing
attorney-client relationship with Defendant Joseph LaForte, because Mr. Froccaro is familiar with
the facts and allegations of this matter, as well as based on his significant expertise in the subject

of this litigation and as a federal criminal defense attorney in general.
3. The indictment in this case was filed on or about August 5, 2020.

4, An Affidavit executed by James R. Froccaro, Jr., Esquire is attached hereto as
Exhibit A.
a Payment in the amount of $40.00 for the pro hac vice admission fee will be

submitted at the time of this filing.
WHEREFORE, the undersigned counsel respectfully requests an Order admitting James
R. Froccaro, Jr. pro hac vice to represent Defendant Joseph LaForte.

Respectfully submitted,
BUCHANAN INGERSOL & ROONEY PC

By:  // Michael J. Engle
Michael J. Engle
I.D. No. 85576
50 S. 16th Street, Suite 3200
Philadelphia, PA 19102
Telephone: 215.665.3843
Fax: 215.665.8760

Email: michael.engle@bipc.com

Dated: August 10, 2020
Local Counsel for Defendant
